THE     ATIWBRNEW          GENERAL
                       UBF-XAS




                     October 22, 1969


Honorable J. C. Dingwall          Opinion No. M-501
State'Highway Engineer
Texas Highway Department          Re:   Whether the Texas Highway
Austin, Texas 78703                     Department may purchase
                                        liability lnsurance.cov-
                                        erage for itsemployees
                                        and, If so, the limitsof
Dear Mr. Dingwall:                      such coverage.
          You have requested the opinion of this office, asking
the following specific questions:
          "(1) Can the Texas Highway Department pur-
     chase Insurance to provide protection .of Its em'-
     ployees for torts covering personal injury or
     property damage and can the Comptroller legally
     pay the premiums for such insurance,coverage,
     under either H-B. 378 or H.B. 203, Sixty-First
     Legislature, R.S., 1969, or both?
          "(2) What coverage can be purchased and
     what limitations exist on the amount of coverage?"
          H.B. 378 (Chap. 212, page 617, Acts of 6lst Legislature,
R.S.) was passed on May 1, 1969, and took effect on September 1,
1969. This statute authorizes the Highway Department to purchase
insurance for its employees for liability arising out of the op-
eration of a broad range of government owned equipment.
          H-B. 203 (Chap. 797, page 2357, Acts oF61st Legisla-
ture, R.S.) was passed on May 29, 1969, and ,took effect as an
emergency measure on June 14, 1969. This statute reads, in
part, as follows:
          "Section 1. The state departments who now
     own and operate motor vehicles shall have the


                         -2397-
                                                      .   .I




Hon. J. C. Dingwall, page 2   (M-501)


    power and authority to insure the officers and
    employees from liability arising out of the use,
    operation and maintenance of automobiles, trucks,
    tractors and other power equipment used or which
    may be used in the operation of such department.,
    Such insurance shall be provided by the purchase
    of a policy or policies for that purpose from
    some liability Insurance company or companies
    authorized to transact business in the State
    of Texas. All liability insurance so purchased
    shall be provided on e policy form or forms ap-
    proved by the State Board of Insurance as to
    form and by the Attorney General as to liability.
          "Section 2. In case said department elects
     not to so insure its employees against liability
     as above mentioned:
          "An employee of the State of Texas, in ad-
     dition to any compensation provided In the General
     Appropriations Act, shall receive as compensation
     any sum of money expended by such employee for
     automobile liability insurance required of such
     employee by the department, agency, commission,
     or other branch of the state government for
     rqhichsuch employee his employed,-"
          A close examination of House Bills 378 and 203 reveal
them to be substantially identical, with the exception that
the later act, H.B. 203, is broader in scope, in that it applies
to all State agencies and authorizes employees to be recompensed
for insurance premiums, in certain circumstances, Since H.B.
203 was the last expression of the Legislature, and by its
terms applies to all State agencies that,operate powered equip-
ment, we will view the question of the purchase of indfvidual
liability insurance as bein,
                           m controlled by the provisions of
H.B. 203. Ex,Parte Maria de Jesus de la O., 227 S.?!.2d215
(Tex.Crim. 1950), affirming Attorney General Opinion No.
v-990 (1950)?
          The nature of the insurance coverage that may properly
be provided under H.B. 203 is set forth in the statute as
follows:
          "Section 1. The state departments who now
     own and operate motor vehicles shall have the
     power and authority to insure the officers and


                       -2398-
.      .




    Hon. J. C. Dingwall, page 3   (M-501)




           employees from liability arising out of the use,
           operation and maintenance of automobiles, trucks,   "
           tractors and other power equipment used or which
           may be,,usedin the operation of such department.
           . . .   (Emphasis supplied.)
    No special limitation is placed on the liability that may be
    Insured against, and it is our view that insurance may properly
    be written to cover the customary personal injury and property
    damage liability.
              The provisions of H.B. 203 constitute adeauate pre-
    existing law for the expenditure of funds from available op-
    erating accounts of the governmental agencies involved. The
    Comptroller Is authorized to pay the premiums properly arising
    under H.B. 203.
              Therefore, in answer to your first question, you are
    advised that it is the opinion of this office that the Texas
    Highway Department may purchase personal injury and property
    damage insurance coverage for its employees, within the llmita-
    tlons established in H.B. 203, and the Comptroller may legally
    pay the premiums for such coverage.
              With reference to your second question as to the
    amount of coverage that may be purchased, H.B. 203 has pro-
    vided no guidelines In this area, The proper amount of coverage
    has been left to the sound discretion of the governmental
    agencies involved, and In the event of a court test it is hour
    view that a reasonable exercise of that discretion would be
    left und,lsturbed. In this connection we would point out that
    the Texas Tort Claims Act (codified as Article 6252-19, Ver-
    non's Civil Statutes), effective January 1, 1970, limits
    governmental liability to $100,000.00 per person and $300,000.00
    for any single incident. It is our view that an individual
    policy of insurance under H.B. 203 that did not exceed those
    limits would meet the test of reasonableness, provided that in
    the exercise of discretion the Highway Department finds that
    such is reasonably necessary.
                          SUMMARY
                The Texas Highway Department may purchase
           personal injury and property damage insurance
           coverage for its employees, within the limita-
           tions established in H.B. 203 (Acts 61st Leg.,



                             -2399-
                                                     . ,.




Hon. J. C . Dingwall, page 4 (-501)


     R.S. 1969, ch. 797, p.,2357), and the Comptroll,er
     may legally pay the premiums for such coverage.
          H.B. 203 does not establish maximum coverage
     limits, but leaves the decision to the discretion
     of the governmental agency.
                            Ver,@ruly   yours,



                                      Qeneral of Texas,,

Prepared by Malcolm L. Quick
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
George Kelton, Vice-Chairman
Alfred Walker
Wardlow Lane
Roger Tyler
Houghton Brownlee
MEADE F. GRIFFIN
Staff Legal Assistant
HAWTHORNE PHILLIPS
Bxecutlve Assistant
NOLA WHITE
First Assistant




                        -2400-